DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 61, 62, 65, 66, 69-77 and 80-96 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerek (US 2011/0229577; of record) in view of Hernandez (US2007/0161539; of record).
Kerek provides a method for treatment of various conditions such as wound healing in humans (see [0017, 0132, 0157]) by administration of a composition comprising biologically active polymerized silicic acid nanoparticle, wherein the silicic acid particles has a diameter of between 0.3-5 nm (see [0029]) (see claims 1, 66, 75, 80). In addition to wound healing, the method of administering the composition may also be used for treatment of sun burn (see Example 28) (see instant claim 86) and diabetes (see [0017]) (see instant claim 87). It’s noted that treating a wound would improve the appearance of the skin (see instant claim 96). . 
Kerek provides support material sequential to the polymerization of the silicic acid. It’s taught that the removal of water from the solution of the inventive substances can lead to a dramatic loss of the biological activity (see [0116, 0017]) and support materials include polyols e.g. ethylene glycol (polyethylene glycol), propylene glycol, glycerol, sorbitol, mannitol, dulcitol, pentaerythritol can be added to maintain the activity of the silicic nanoparticles (see [0117]) (see instant claims 61, 62, 75, 76, 94). Sugars, such as sucrose, are also envisaged as support materials (see [0190]) (see instant claim 77). As the support materials identified by Kerek overlaps with that of the claims, it would be expected that their presence would inhibit formation of condensed silicates as required by instant claim75.
Formulations for carrying out the method of wound healing include liquid preparations such as aqueous preparations and water-propylene glycol solutions (see [0197]). However, creams are also identified as suitable compositions for use in the method (see [0201]) (see instant claim 61). The method may be performed topically (see [0193]) (see instant claim 1).
Regarding the concentration of silicon used in the method being greater than 2.5 mM per instant claims 66 and 81, [0345] teaches a sunscreen composition comprising 0.5% of the polymeric silicic nanoparticles. However, without the molecular weight of the silicic nanoparticles, this would have been an optimizable parameter given that the silicic nanoparticles were already known to perform the very function being claimed, e.g. wound healing. Where the general conditions of a claim are disclosed, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.5(II)(A).
The silicic nanoparticles are taught to be stable for at least 24 months (see [011]) (see instant claims 69 and 82). Thus, it would be desired and expected that the resulting compound would carry forward such a property. 
Metal cations may be included in the method such as calcium sulfate which is soluble in water and would produce Ca2+ (see [0194]) (see instant claims 70 and 83). 
Regarding instant claims 71 and 84, the Examiner does not have the means to test Kerek’s method to determine its resorbable properties. However, because the method is substantially overlapping, it would be expected to have similar properties, absent evidence otherwise.
Regarding instant claim 72 and 85, the Examiner does not have the means to perform an in vitro molybdic acid dissolution assay. However, because Kerek’s method is substantially similar overlapping, it would be expected to have similar properties, absent evidence otherwise.
Regarding instant claim 73 and 74, Kerek teaches that their method may be applied on humans and non-humans (see [0132, 0287]). 
Regarding instant claim 88, Kerek teaches that their method may include administration of the silicic nanoparticles orally (see [0159, 0192]). The process of binding cations would be expected to follow. Kerek teaches that their silicic nanoparticles interferes with intracellular cation binding (see [0141]). 
Regarding instant claims 89 and 90, Kerek teaches that their composition may be used in methods of treating cancers (see [0017]) as well as a supplement to infections (see [0212]). Intravenous and parenteral administration is contemplated (see [0193, 0197]) (see instant claims 91-93). It is observed that the instant claims identify intravenous as parenteral (see instant claim 92).
Regarding instant claim 94, Kerek teaches that their composition may be formulated in to a liquid filled capsule (intended for oral consumption; see instant claim 95) comprising the stabilized polymeric silicic nanoparticle (see [0194]) (see instant claim 94). 
Although Kerek teaches methods and composition comprising polymeric silicic nanoparticles, Kerek fails to teach the presence of nanosilicate particles together with the polymeric silicic. 
According to Kerek, the polymerized silicic acid nanoparticles are made by a) providing an inorganic silicon compound or a tetra-alkyl-ortho-silicate with water, b) carrying out an induction phase at a pH value at 6.5, c) conducting a condensation phase at a pH at or lower than the starting pH with a fine tuned decrease of the pH, d) conducting a stabilization phase by rapid change of the pH value of the solution either to 2.1 or 8.4 and addition of a stabilizing ingredient (see [0091]-[0094]). The claimed “polymeric silicate” comprising polymeric silicic acid and nanosilicate particles are produced by a) providing an aqueous silicate solution having a pH of 9.5 or greater, b) reducing the pH of the silicate solution (to initiate polymerization) and c) simultaneously or sequentially add to the silicate solution a stabilizing agent comprising a polyalkylene glycol and/or sugar (see [0016]-[0019]). 
Thus, the only difference between Kerek’s and the instant method used to synthesize the claimed polymeric silicates is that the instant process requires an initially alkaline pH while Kerek beings with a slightly acidic pH. 
For this deficiency, Hernandez is relied upon. Hernandez teaches that the initial pH of step a) for both Kerek and the instant methods is responsible for regulating the degree of polymerization of an alkali metal silicate in the reaction solution. Hernandez teaches that as the pH of the silicate solution decreases, the degree of polymerization increases (see [0018]). Hernandez identifies starting pH’s of 11, 12 or 13 (see claims 19-21). Thus, it would have been obvious to modify Kereks process of synthesis to increase the starting pH (e.g. 11) while maintaining every other parameter so as to modulate the rate of polymerization. Such a modification would have also been within the scope of an ordinarily skilled person via routine experimentation.  
Regarding the synthesis of the claimed “polymeric silicate” comprising “polymeric silicicic acid and nanosilicate particles”, given the method of making the polymeric silicate is obvious, it must follow then that the outcome of the method would necessarily produce a polymerization product comprising both polymeric silicic acid and nanoparticulate silicate. Such an outcome may be an inherent property of Kerek’s process as well but the Examiner has no evidence that such a product would form at the starting pH taught by Kerek (e.g. 6.5). Therefore, the Examiner is relying on the obvious modification of Kerek’s process to yield the claimed “polymeric silicate” product.
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claims 63, 64, 67, 68, 78 and 79 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kerek (US 2011/0229577; of record) in view of Hernandez (US2007/0161539) as applied to claims 61, 62, 65, 66, 69-77 and 80-96 above, and further in view of Hensby et al. (US 2016/0256597).
Kerek (and Hernandez) fails to teach the cream/ointment as having a pH between 3-9, comprising at least 5% water and including a solid/semi-solid matrix component such as one or more polyalkylene glycol polymers or one or more hydroxyethyl cellulose gels. 
Hensby is directed to wound healing compositions. Hensby’s composition is taught to be a cream composition that can include viscosity increasing ingredients such as polyethylene glycol and hydroxyethyl cellulose (see [0041]) (see instant claims 67 and 68). Hensby’s wound healing cream is to also be aqueous, the cream comprising water in an amount greater than 5% (see claim 33) (math not shown) (see instant claims 64 and 79) wherein the composition is to have a dermatologically or physiologically acceptable pH such as between 4-9 (see [0040]) (see instant claims 63 and 78). Combining two composition each of which are taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, is indicia of obviousness. See MPEP 2144.06(I).
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/KYLE A PURDY/Primary Examiner, Art Unit 1611